DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 15, 2020.  Claims 1-16 are pending.  Claims 1, 8 and 16 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because every box in the drawing should have a descriptive label on it (See Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 20200278686 to Liu et al. (hereinafter “Liu”).
With respect to independent claims 1, 8 and 16, Liu discloses 
vehicle state sensors detecting a state of movement of the vehicle (see paragraph [0122]: vehicle state (e.g. localization) information), 
environment sensors monitoring an environment of the vehicle (see paragraph [0006]:  “Self-driving” means the autonomous driving of a vehicle to a specific target in real traffic without the intervention of a human driver. Such a vehicle receives its input data primarily from visual information sources that are also available to the driver.), 

a goal point determination module which determines at least one goal point for the trajectory based on the free space corridor (see paragraph [0122]:  the behavior planning aims to utilize perception information to predict future intent and motion of other traffic participants and identify appropriate driving goals (spatial and temporal) incorporating strategic (e.g. routing), tactical (e.g. perception), and vehicle state (e.g. localization) information; the motion planning aims to compute an efficient, safe, comfortable, and dynamically feasible trajectory for ADS to operate.),
a trajectory planning module which estimates a reference trajectory based on the at least one goal point and which calculates a deviation between 15an actual trajectory and the reference trajectory of the vehicle (see paragraphs [0094]:  a comparison between motion planning with ITO and traditional motion planning. In the example, the initial trajectory is regarded as the reference trajectory. For the LQR motion controller in section II, the simulated trajectory has a certain deviation with the trajectory path. When applying the ITO, a trajectory with an offset is sent to the motion control operator instead of the initial trajectory and the simulation trajectory under the trajectory with offset is much closer to the initial trajectory compared with the traditional plan.), and 
a trajectory control module which minimizes the deviation between the actual trajectory and the reference trajectory of the vehicle and which outputs optimal control parameters for 
With respect to dependent claims 2 and 9, Liu discloses wherein the trajectory planning module determines if the deviation between the actual trajectory and the reference trajectory is greater than a predetermined threshold, determines a remaining steering intervention time, and  25estimates an updated reference trajectory based on the remaining steering intervention time if the deviation is greater than the predetermined threshold (see paragraphs [0110] and [0119]:  From the simulation comparison, the trajectory of the simulation with ITO motion planning feedback is almost overlapping with the initial motion planning trajectory. On the contrary, the simulation trajectory without trajectory offset has a large deviation away from the initial trajectory, especially on the curvy road part.  Iterative trajectory optimization is proposed for real-time motion planner. The proposed method provides a feedback connection from the motion controller to the motion planner, and it brings about three benefits for the motion planner and motion controller. First, the iterative learning controller updates a motion trajectory offset by accumulating the motion control simulator tracking error. By adjusting a trajectory offset iteratively, the motion controller performance gets significant improvement on trajectory tracking. Second, taking advantage of vehicle dynamic based control algorithm, the motion planner is able to generate a physical and operational feasible trajectory. At last, a vehicle control simulate executes before the trajectory is 
With respect to dependent claims 3 and 10, Liu discloses wherein the goal point determination module determines a primary goal point based on a maximum range of perception capability of the environment sensors and at least one backup goal point based on a reduced range that is 5smaller than the maximum range of perception capability, the trajectory planning module estimates the reference trajectory based on the primary goal point and checks the reference trajectory with respect to dynamic constraints and to constraints related to the free space corridor, and the trajectory planning module estimates a revised reference trajectory 10based on the backup goal point if the reference trajectory based on the primary goal point violates the dynamic constraints or the constraints related to the free space corridor (see paragraphs [0010], [0061], [0095],  [0119], [0122]:  if the simulated trajectory does not meet a mission and behavior planning requirement, at least one alternative simulated trajectory may be created by the motion planner. Further again, once the simulated trajectory meets the mission and behavior planning, the motion control operator may execute the simulated trajectory until reaching a destination.  The generated motion trajectory is first sent to the motion simulator. The simulation operates for n times, and it iteratively updates a trajectory offset to adjust the trajectory response closer to the reference trajectory. The iterative trajectory offset updates after every simulation based on the idea of iterative learning control. After the iterative motion simulation finishes, the simulated tracking error and the final trajectory offset are sent back as the feedback information. The motion planner needs to verify the effectiveness of the final simulator trajectory. If it meets the requirement, the motion planner sends the initial trajectory with the final trajectory offset to motion control operator to calculate the vehicle control maneuver.  A set of path and trajectory are generated first, and then the trajectory optimization chooses the best trajectory based on the cost function among the trajectory candidates and makes the selected trajectory smoother and satisfy a number of constraints.  First, the iterative learning controller updates a motion trajectory offset 
With respect to dependent claims 4 and 11, Liu discloses a lateral error determination 15module which determines a lateral error between a lateral position of the vehicle derived from the state of movement of the vehicle and an expected lateral position, and wherein the goal point determination module determines the at least one goal point additionally based on the lateral error (see paragraphs [0072] and [0111]:  The vehicle dynamic model can be converted to the state space based on the lateral error e1 and heading error e2 with respect to the desired lateral position ydes heading Ψdes as:  {dot over (x)}=Ax+B 1 δ+B 2{dot over (Ψ)}des.  The comparisons in terms of lateral tracking error and heading error are shown in FIG. 8. FIG. 8 shows Test 1, lateral and heading errors of the motion simulation with and without the trajectory offset from iterative motion planning. The simulation with the ITO motion planning offset has a much smaller lateral error and heading error. The lateral tracking error is within 0.2 m along the whole trajectory, and the maximum heading error is about 8 degrees. On the contrary, the simulation under traditional motion planning and motion controller structure show a large tracking error of about 1.2 m the maximum lateral tracking error and 16 degrees the maximum heading error.).
With respect to dependent claims 5 and 12, Liu discloses wherein the trajectory control module minimizes the deviation between the actual trajectory and the reference trajectory of the 
With respect to dependent claims 6 and 13, Liu discloses wherein the trajectory control module estimates a compensating curvature which is applied to the actual trajectory in order to redirect the vehicle to the reference trajectory if the deviation between the actual trajectory and the reference trajectory of the vehicle increases (see paragraphs [0123] and [0124]:  the proposed iterative feedback motion planning. In FIG. 14 at (a), the motion planning generates an initial motion trajectory in terms of a set of trajectory waypoints TW.sub.0,1˜n with a fixed time interval. For each waypoint TW.sub.0,i, it contains the desired motion information, but not limited to, the coordination X, Y, heading angle Ψ, linear velocity v, acceleration a, curvature K.  The tracking performance and error comparison on lane change scenario. From the results, the motion controller with iterative trajectory offset also has more accurate tracking. The maximum lateral error of the proposed motion controller is about 0.15 m comparing with 0.4 m of the traditional controller. The maximum heading angle error after the first one second is about 2 degrees for the proposed motion controller compared with 4 degrees for a traditional motion controller.).
With respect to dependent claim 7, Liu discloses wherein the vehicle state sensors comprise a global positioning system and a inertial measurement unit, and/or wherein the environment sensors comprise an optical camera, a Radar 5system and/or a Lidar System (see 
With respect to dependent claim 14, Liu discloses wherein the reference trajectory is estimated when a lateral acceleration of the vehicle is smaller than an acceleration threshold and the at least one goal point is in compliance with predefined constraints (see paragraph [0067]:  The velocity of each wheel will no longer move in their heading directions, so the dynamic model represents the vehicle motion more accurately than the kinematic model. The dynamics of the bicycle model are built from mx ⋅⋅ =my ⋅Ψ⋅+2Fxf+2Fxr   (1); my ⋅⋅ =−mx ⋅Ψ⋅+2Fyf+2Fyr   (2);    IzΨ ⋅⋅=2lfFyf−2lrFyr   (3)  where x⋅ and y⋅ denote the longitudinal and lateral velocity in the vehicle body frame, x⋅⋅ and y⋅⋅ denote the longitudinal and lateral acceleration, m and Iz denote the vehicle's mass and yaw inertia, and F denotes the force on the vehicle body in which the subscripts x and y denote the longitudinal and lateral directions and f and r denote the front and rear wheels.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. Patent Publication No. 2018/0348767 to Tafti et al. (hereinafter “Tafti”).
Liu discloses researchers have used some geometric and polynomial methods to provide smooth trajectories (see paragraph [0003]).
Liu does not explicitly discloses applying a convex hull technique.   
Tafti discloses large segments of the Bézier curve trajectories can be over-approximated using convex hulls 906, 907. If the distance between the convex hulls 906, 907 is large enough, the corresponding segments of the curves can be discarded without further calculation or refinement to the host vehicle trajectory. However, if the distance between the convex hulls, such as the hulls 916, 917, is not large enough, the convex hull segments can be made smaller and the comparison of the distance between the convex hulls is repeated. As shown in FIG. 9B, the distance between segments of the curves covered by the polygonal convex hulls needs to be checked after more refinement. If the distance between the convex hulls is not large enough, the threat assessment module 118 provides data to one or more of the vehicle state matching module 116, the speed profile review module 120, and the spatial path review module 122 to refine the host vehicle trajectory such that, when assessed again by the threat assessment module 118, the Bézier curve trajectories are separated by at least the predetermined spacing interval. (See paragraph [0076]).
It would have been obvious to one skilled in the art at the time of the invention to combine the trajectory smoothing technique of Liu with the convex hull technique of Tafti in order to provide an efficient geometry computation method that define a smallest convex set that contains a given collection of points in a real linear space, where convex set is defined as a set that contains the entire line segment joining any pair of points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661